Citation Nr: 1507227	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-20 865A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease with coronary artery bypass graft from December 1, 2008 to August 3, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from November 1959 to January 1970.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

By way of brief procedural history, the Veteran was granted service connection and assigned a 10 percent evaluation for coronary artery disease with coronary artery bypass graft (hereinafter "CAD").  The award was made effective July 24, 2003.  In that same rating, the RO also granted the Veteran a 100 percent evaluation for CAD effective August 13, 2008 and a 10 percent evaluation for CAD effective December 1, 2008.  

(Parenthetically, under 38 C.F.R. § 4.104, Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  The date of the Veteran's coronary bypass graft surgery was August 13, 2008.)  

In a later January 2011 rating decision, the RO increased the Veteran's disability evaluation for CAD to 100 percent effective August 3, 2010.  

The Veteran filed a notice of disagreement (NOD) in March 2011 with the January 2011 decision.  In particular, he noted the following:

I respectively request to file a [NOD] on effective date for the retroactive payment for Ischemic Heart Disease which was initially filed in August 2008.  



In a July 2012 phone conversation with RO personnel, the Veteran clarified his NOD.  In a VA Form 21-0820 (Report of General Information) the following was noted:

Ultimately, the Veteran wished to clarify that he disagree[s] with the 10 percent evaluation assigned from December 1, 2008 to August 3, 2010.  The Veteran believes that his ischemic heart disease should have been 100 percent during that time period.  

Thereafter, in an August 2012 rating decision, the RO increased the assigned 10 percent evaluation for CAD for the period December 1, 2008 to August 3, 2010, to 60 percent.  

In a statement of the case (SOC), also dated in August 2102, the RO phrased the issue on appeal as follows:

Entitlement to an earlier effective date for an evaluation of 100 percent for [CAD], currently evaluated as 10 percent disabling from July 24, 2003; 100 percent from August 13, 2008; 60 percent from December 1, 2008; and 100 percent from August 3, 2010.  

In the SOC, the RO referenced the above July 2012 Report of General Information and the Veteran's wish to appeal only the 10 percent evaluation assigned from December 1, 2008.  It nonetheless concluded:

Because it has at times been unclear for which timeframe you are appealing the evaluation, VA is now considering your appeal to be for a 100 percent from July 24, 2003.  

Later in August 2012, the RO received a VA Form 9 (Appeal to Board of Veterans' Appeals) from the Veteran.  The Veteran checked the box on the VA Form 9 indicating that he had read the SOC and that he was limiting his appeal to:

The discontinuation of the 100 percent after the 3 months following the heart surgery [as well as] retroactive payment for 100 percent until I was awarded 100 percent.  

In light of the Veteran's clarification of his appeal in July 2012 and his later statement in the above August 2012 VA Form 9, the Board concludes that the Veteran is appealing the 60 percent evaluation assigned for CAD for the period December 1, 2008 to August 3, 2010.  Additionally, notwithstanding that the Veteran's March 2011 NOD appears to be requesting an earlier effective date and this was how the issue was phrased in the August 2012 SOC, the issue for appeal is best described as a request for a rating in excess of 60 percent for CAD for the period December 1, 2008 to August 3, 2010, as is noted on the title page.  

The Board is also mindful that the Veteran's representative, in both a December 2012 VA Form 646 and subsequent October 2014 Appellant's Brief, listed the issue on appeal as the same issue that had been listed in the August 2012 SOC.  Even accepting that the submissions from the representative subsequent to the Veteran's VA Form 9 reflect a desire to perfect an appeal for an earlier effective date for the 100 percent rating, both the VA Form 646 and the Appellant's Brief are untimely.  The documents were received more than one year after notice of the January 2011 rating decision and more than 60 days following the August 2012 SOC.  Also, in neither document was the Veteran's choice of appealing the 60 percent rating for CAD for the period December 1, 2008 to August 3, 2010 ever addressed.  

As such, the Board accepts the issue on appeal as encompassing a rating in excess of 60 percent for CAD for the period December 1, 2008 to August 3, 2010.  


FINDINGS OF FACT

1.  A March 2009 Pittsburgh VA Medical Center (VAMC) treatment record identifies the Veteran as able to climb a flight of steps carrying a bag of groceries without difficulty; such activity was noted as being consistent with MET (metabolic equivalent) level of 4.  

2.  A July 2010 Pittsburgh VAMC treatment record identified an episode of chest pain about 2 weeks prior without recurrence; this was while the Veteran was spreading mulch and conducting other yard work, carrying and climbing ladders, as well as going up and down stairs carrying laundry.  

3.  From December 1, 2008 to August 3, 2010, the Veteran's CAD was manifested by a work load greater than 3 METS; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope was not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess 60 percent for CAD from December 1, 2008 to August 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a November 2010 letter, the RO notified the Veteran of the information and evidence necessary to substantiate his underlying claim of service connection for ischemic heart disease (i.e. CAD).  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Additionally, in regards to the Veteran's appeal of the 60 percent rating for the period December 1, 2008 to August 3, 2010, once a veteran disagrees with an initial determination, as is the case here on appeal, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim.  The Veteran's VA treatment records are associated with the claims folders and the Veteran is identified as not having been treated by non-VA medical providers for his CAD.  

The Veteran was provided a VA examination in November 2008, approximately three months following his coronary artery bypass surgery in August 2008.  He was later examined in December 2010 and an addendum medical opinion was obtained in January 2011 regarding the Veteran's cardiac health.  The Board finds that the medical examinations conducted before and after the appeal period (December 1, 2008 to August 3, 2010), along with those available VA medical records documenting the Veteran's cardiac condition during the appeal period, provide a sufficient history of the Veteran's CAD by which to properly evaluate his claim on appeal.  As such, the Board does not find that a retrospective medical opinion is warranted in this instance.  See e.g. Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (a retrospective medical opinion might be required if, for instance, there was a 50-year gap in a claimant's medical evidence).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The question for consideration is the propriety of the RO's 60 percent assigned rating for December 1, 2008 to August 3, 2010 following the grant of service connection for CAD in January 2011.  See e.g. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The Veteran's CAD has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7017, which pertains to residuals of coronary bypass surgery.  See 38 C.F.R. § 4.104 (2014).  The Board notes that the schedular criteria for CAD under Diagnostic Codes 7005 and 7017 are all the same except that under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  Accordingly, the Board finds that the criteria set forth in Diagnostic Code 7017 are adequate to evaluate the Veteran's CAD and the criteria for CAD under Diagnostic Codes 7005 and 7017 need not be considered separately.  

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for three months following hospital admission for surgery.  Id.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

As noted above, the criteria are identical under Diagnostic Codes 7005 and 7017, except that a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

The Veteran underwent coronary artery bypass surgery in August 2008.  He was granted service connection for CAD and awarded a 100 percent evaluation effective August 13, 2008, the day of his bypass surgery.  Effective December 1, 2008, the Veteran was awarded a 60 percent evaluation and awarded a subsequent 100 percent evaluation effective August 3, 2010.  The Veteran has alleged that he is entitled a 100 percent evaluation for the period December 1, 2008 up to August 3, 2010.  

In the report of November 2008 VA examination, the examiner noted that an echocardiogram in 2008, completed prior to the Veteran's heart surgery, had shown an LVEF of 65-70 percent.  The examiner also noted:

[The Veteran] does do some shopping with his wife.  He lives in a 2-story home.  He has not done any home chores such as cutting the grass since his August 2008 bypass.  He is not involved in any sports now but he used to bowl and fish.  He tells that he feels that if he walks [two] city blocks he needs to take a little break because of fatigue.  With his current activity level, which is an office type job and rather sedentary life style and working a [four] hour day schedule at this point [five] days a week, I would estimate his METS level to be 3.5.  

A March 2009 VA primary care attending note reflects the Veteran's denial of experiencing chest pains and that he never used nitroglycerin.  His breathing was reported to be okay and that he did not experience dyspnea unless he pushed his walking pace.  The Veteran reported that he could climb a flight of steps carrying a bag of groceries without difficulty.  The clinician noted that such activity was indicative of a 4 METS level.  

An April 2009 VA primary care attending note documents the Veteran as eating less and walking a bit.  

A January 2010 VA primary care attending note reveals that the Veteran experienced occasional/infrequent mild chest pain but this was not related to exertion.  The Veteran reported that he had not exercised much lately, and that he walked about three blocks to work, plus climbed four flights of steps.  He did not experience chest pains doing this or were any other symptoms reported as occurring.  

A July 2010 VA primary care attending note documents the Veteran's report of an episode of chest pain about two weeks previously but none since then.  This included a lack of chest pain while the Veteran spread mulch and conducted other yard work, carried and climbed ladders, and also while going up/down stairs carrying laundry.  

In the report of December 2010 VA examination, the examiner commented:

[The Veteran] is not in congestive heart failure.  He stated he does have shortness of breath especially with walking.  He stated he walks slower now.  He stated that he is fatigued and must rest after going up 10 steps.  He stated he has angina and needs to take nitroglycerin maybe [three] to [four] times a week.  Occasionally when he has angina he has some mild dizziness but has never passed out.  He stated if he goes up 10 flights of steps he must set [sic] down and rest for about 10 minutes before going any farther.  

The examiner estimated the Veteran's METS as being 1 to 3.  In a January 2011 addendum, the December 2010 VA examiner provided the rationale for assigning a METS level of 1-3.  

A January 2012 VA primary care attending note reflects the Veteran's report of infrequent chest discomfort maybe once a month.  It was noted to happen with exertion or mental stress and occasionally at rest; it lasted from 30 seconds to a minute.  There was no dyspnea, nausea, dizziness or diaphoresis associated with the chest discomfort.  The Veteran reported that he was able to go up/down steps without chest discomfort, but that he experience discomfort with bending or walking at a fast pace, or over exerting himself with a lot of activity.  Otherwise the clinician commented that the Veteran currently goes up and down steps a fair amount and keeps active in his home and yard.  Furthermore, that his wife had just signed him up for the YMCA.  

In the present case, the December 2010 VA examination appears to show a worsening of the Veteran's physical stamina.  However, the VA outpatient treatment records dated in July 2010 and January 2012, appear to show the Veteran as maintaining a somewhat active, albeit limited, lifestyle working around his house and yard.  During his examinations with his VA primary care physician, the Veteran never reported problems with chronic fatigue, problems with walking or step climbing, or the need for rest after climbing steps.  

With that said, the evidence during the appeal period does not reflect evidence of congestive heart failure nor was an echocardiogram performed to measure the Veteran's left ventricular ejection fraction (LVEF).  The only reference to METs level was the reference by the Veteran's VA primary care physician in March 2009.  At that time, the Veteran reported that he could climb a flight of steps carrying a bag of groceries without difficulty.  The clinician noted that such activity was indicative of a METs level of 4.  Subsequent VA treatment records during the appeal period, as noted above, note the Veteran's activity consistent with his report in March 2009.  In January 2010, the Veteran reported walking about three blocks to work, plus climbing four flights of steps.  He did not experience chest pains doing this.  In July 2010, the Veteran reported not experiencing chest pain while he spread mulch and conducted other yard work, carried and climbed ladders, and also while going up/down stairs carrying laundry.  

Otherwise, the VA records during the appeal period document a reference to dyspnea in March 2009.  At that time, the Veteran reported that he did not experience dyspnea unless he pushed his walking pace.  He nonetheless, as noted above, could walk up a flight of steps carrying groceries consistent with a METs level of 4.  

In light of the above discussion, the Board finds the evidence does not demonstrate chronic congestive heart failure; or is it shown that the Veteran has a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or is there left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.  The Board finds persuasive the March 2009 VA clinician's reference of a METs level of 4 to describe the Veteran's activity level, along with the subsequent VA treatment records showing an activity level consistent with the Veteran's walking up a flight of steps carrying groceries.  

Based on the above evidence and discussion, the criteria for a rating to 100 percent for CAD for the period December 1, 2008 to August 3, 2010, has not been shown.  38 C.F.R. § 4.104, Diagnostic Code 7005, 7017.  As the criteria for a 100 percent rating are not met, the weight of the evidence is against the claim for a rating in excess of 60 percent at any time during the period in question (December 1, 2008 to August 3, 2010).  The doctrine of reasonable doubt does not help the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected CAD is contemplated and reasonably described by the rating criteria under Diagnostic Codes 7005 and 7017.  See 38 C.F.R. § 4.104.  In this regard, the Veteran's CAD during the appeal period (December 1, 2008 to August 3, 2010) is manifested by a METs of 4.  As shown above, this manifestation is specifically addressed in the rating criteria set forth in Diagnostic Codes 7005 and 7017.  Accordingly, the Board finds that a comparison of the Veteran's CAD with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.   

Finally, the Board is cognizant that a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran, has not argued and the record does not otherwise reflect that during the appeal period (December 1, 2008 to August 3, 2010) his service-connected CAD rendered him totally unemployable.  As noted in the report of the December 2010 VA examination, the Veteran had worked for VA for 20 years and at the time of the examination he worked as a supervisor for a criminal justice clinic.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Entitlement to a rating in excess 60 percent from December 1, 2008 to August 3, 2010 for coronary artery disease with coronary artery bypass graft is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


